Name: Council Decision (EU) 2017/664 of 3 April 2017 appointing five members and five alternate members, proposed by the United Kingdom, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2017-04-07

 7.4.2017 EN Official Journal of the European Union L 94/38 COUNCIL DECISION (EU) 2017/664 of 3 April 2017 appointing five members and five alternate members, proposed by the United Kingdom, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the United Kingdom Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Five members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Roger EVANS, Mr Stewart MAXWELL, Mr Mick ANTONIW, Ms Patricia FERGUSON and Mr Gordon KEYMER. (3) Four alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Robert John PRICE, Mr Jim HUME, Mr Rhodri Glyn THOMAS and Mr James MCGRIGOR. (4) An alternate member's seat has become vacant following the appointment of Ms Jennette ARNOLD as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office: (a) as members:  Ms Jennette ARNOLD, Assembly Member, Greater London Authority,  Ms Mairi Angela EVANS, Member of the Scottish Parliament,  Ms Victoria HOWELLS, Member of the National Assembly of Wales,  Mr John Robert LAMONT, Member of the Scottish Parliament,  Mr David SIMMONDS, Councillor, London Borough of Hillingdon; and (b) as alternate members:  Mr Simon BLACKBURN, Councillor, Blackpool Council,  Mr Roderick Lewis MACDONALD, Member of the Scottish Parliament,  Ms Bethan Maeve JENKINS, Member of the National Assembly of Wales,  Mr Keith Anthony PRINCE, Assembly Member, Greater London Authority,  Mr Andrew Dearg WIGHTMAN, Member of the Scottish Parliament. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 3 April 2017. For the Council The President R. GALDES (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).